Citation Nr: 0701544	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-11 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a dental disorder of 
tooth number 8, claimed as loss of a front incisor tooth, for 
purposes of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:    The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied the benefit sought on 
appeal.  The veteran testified before the undersigned at a 
Travel Board hearing at the RO in February 2003.

In June 2003, the Board remanded the case to the RO in order 
to provide required notification due under the Veterans 
Claims Assistance Act of 2000 (VCAA).


FINDING OF FACT

The veteran's tooth number 8 was filled after 180 days of 
active service and was never noted to be diseased before 
that; and it is not shown that the veteran, who received 
significant dental treatment on tooth number 8 in service not 
within 90 days of separation, was notified of the need to 
apply for VA dental treatment within 90 days of discharge 
from service.


CONCLUSION OF LAW

The criteria for service connection for VA outpatient dental 
treatment on a one-time completion basis have been met.  38 
U.S.C.A. § 1110, 1131, 1712(a)(2) (West 2002); 38 C.F.R. §§ 
3.381, 17.161 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in August 
2003.  In that letter, the RO informed the veteran of the 
types of evidence needed in order to substantiate his claim 
of entitlement to service connection for his claimed dental 
disorder.  VA has also informed the veteran of the types of 
evidence necessary to establish such claims, the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  As noted, the letter was issued in August 2003.  
Thereafter, he was afforded an opportunity to respond.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Generally, where the claim involves basic entitlement to 
service connection, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the 
elements of a claim for service connection, to specifically 
include notice that a disability rating and an effective date 
will assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

However, the case here pertains to dental disabilities.  As 
explained below, for VA purposes, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea) are not disabling conditions, 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381.  

Therefore, even though in this decision the Board grants 
service connection for  dental disorder of tooth number 8, 
such grant of service connection is solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
This does not entail assignment of a disability rating or 
effective date.  Therefore, any questions as to notice 
regarding the appropriate disability rating or effective date 
to be assigned are irrelevant, and moot in the instant case.  

Thus, despite any inadequate notice provided to the veteran 
on these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
and statements made and testimony given by the veteran in 
support of his claim.

In sum, not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claims.

II.  Analysis of Claim

The veteran is not claiming that the tooth number 8 pathology 
resulted from trauma and the record does not indicate any 
trauma during service.  In his July 2002 substantive appeal, 
he indicated that he was only seeking to have tooth number 8 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, and 
was not claiming a disability due to trauma in service. 

The veteran contends that he has loss of a front incisor 
tooth.  He has provided statements and testimony that during 
a May 1990 routine dental examination, the examining dentist 
discovered a hole in his right front upper incisor.  Later in 
1990 a dentist performed a root canal, and a post and cap was 
installed.  In spring of 2001 the cap loosened and was 
reglued.  Ultimately he underwent an implant, with a 
permanent post and tooth installed in March 2002.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea), are not disabling conditions, 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381.

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service-connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted on entry, unless additional 
pathology developed after 180 days or more of active service. 
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service-connected if they 
were extracted, or if the existing filling was replaced, 
after 180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected. (4) Teeth noted at 
entry as carious but restorable on entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service. (5) Teeth noted at 
entry as non-restorable will not be service-connected 
regardless of treatment during service. (6) Teeth noted as 
missing at entry will not be service-connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e). 

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility). 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.

38 C.F.R. § 17.161 provides as follows:

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. § 
1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.

(a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service- 
connected noncompensable condition, but only if: (A) The 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; (B) Application for treatment is made 
within 90 days after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90- 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and, (D) VA dental examination is completed within 
six months after discharge or release, unless delayed through 
no fault of the veteran. (ii) Those veterans discharged from 
their final period of service after August 12, 1981, who had 
reentered active military service within 90 days after the 
date of discharge or release from a prior period of active 
military service, may apply for treatment of service- 
connected noncompensable dental conditions relating to any 
such periods of service within 90 days from the date of their 
final discharge or release. (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within 90 days after the 
date of correction.

(2)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than 180 days. (B) 
Application for treatment is made within one year after 
discharge or release. (C) VA dental examination is completed 
within 14 months after discharge or release, unless delayed 
through no fault of the veteran.

(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service- 
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release. (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.

(c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.

(e) Class II(c). Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment. 
Class IIR (Retroactive). Any veteran who made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions: (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983. (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.

(h) Class IV. Those whose service-connected disabilities are 
rated as 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any reasons enumerated in § 
17.47(g).

(j) Class VI. Any veteran's scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C.A. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma. VAOPGCPREC 5-97 
(January 22, 1997).  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c) (West 2002); Smith v. West, 11 Vet. App. 
134 (1998).

Service dental records include records of examination or 
treatment dated from July 1975 through June 1999, including 
for prior treatment or examination while in the U.S. Coast 
Guard.  The records indicate that during dental examinations 
in January 1986 and April 1987, no pathology was found 
associated with tooth number 8.  The first indication of 
pathology associated with tooth number 8 is shown in a 
January 1988 dental chart.  That chart indicates that the 
examiner found cavities in two parts of that tooth during a 
physical examination medical monitoring.  

Subsequently in May 1990, on a routine annual examination, 
the examiner made an assessment of mild gingivitis, and 
resorptive lesion tooth number 8.  The veteran was referred 
to a specialist in endodontia to examine tooth number 8.  
Later that month the veteran was seen for an endodontia 
evaluation of tooth number 8.  At that time, the veteran 
apparently provided a history that tooth number 8 was 
displaced 17 to 18 years before and repositioned after 
trauma.  X-ray examination suggested extensive 
internal/external root resorption, and sclerosed canal.  The 
assessment was tooth number 8 external/root resorption, 
necrotic, possibly ankylosed.  Subsequent service medical 
records show further treatment of tooth number 8.

In sum, the veteran does not assert and the record does not 
show that the veteran suffered dental trauma during service.  
Applying the above criteria to the facts in this case, the 
Board finds that there is no basis for compensation for any 
dental disorder since the regulations clearly provide that 
replaceable missing teeth are not disabling conditions and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment if certain criteria are met.  38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161.  Further, as the veteran 
does not have one of the dental disorders listed under 38 
C.F.R. § 4.150; there is no basis for an award of 
compensation based on the veteran's complaints of loss of 
tooth number 8.

The record does show that the veteran's tooth number 8 was 
normal at entry, and that pathology was first noted in 
January 1988.  The record shows that the tooth was normal at 
entry and filled after more than 180 days of active service.  
Based on the foregoing, the Board finds that service 
connection for tooth number 8 for treatment purposes is 
warranted as the tooth was noted as normal at entry and was 
later filled after 180 days or more of active service.  
38 C.F.R. § 3.381(d)(1).   

Review of the service dental records shows that the veteran 
received significant dental treatment for tooth number 8 
during his period of service.  The record does not indicate 
that the veteran was notified of his options regarding VA 
dental treatment, including the need to apply for VA 
outpatient dental treatment on a timely basis.  

In general, under the law applicable to VA outpatient dental 
treatment, a veteran is eligible if he submits an application 
to receive such treatment within 90 days of his discharge 
from service and he has not received such treatment within 90 
days prior to his discharge, as certified on his Certificate 
for Release or Discharge from Active Duty (DD Form 214).  
Review of this form gives no indication that the veteran 
received such treatment shortly before his discharge from 
active duty.  The law also provides that the service 
department must notify its members of the time limit for 
application of dental benefits.  38 U.S.C.A. § 1712(2).  If 
there is no indication of such notification, the 90 day time 
limit does not begin.  Mays v. Brown, 5 Vet. App. 302.

The veteran's service records do not contain a statement from 
the service department that provided notification of the time 
limits on VA outpatient dental treatment.  The veteran 
received extensive dental work on tooth number 8 while on 
active duty.  Under these circumstances, service connection 
for VA outpatient dental treatment on a one-time completion 
basis is warranted for tooth number 8. To this extent, the 
appeal is granted.  38 C.F.R. § 17.161(b)(1)(i).


ORDER

Service connection for dental disability for the purpose of 
obtaining VA outpatient dental treatment of tooth number 8 on 
a one-time completion basis is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


